Citation Nr: 1119020	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  04-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for degenerative changes of the cervical and lumbar spine.

2. Entitlement to service connection for a disability manifested by bunions and hammertoes.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The appellant served in the United States Army Reserve from September 1975 to March 1997, to include unspecified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the RO in Detroit, Michigan, which in pertinent part denied service connection for degenerative changes of the cervical and lumbar spine, and bunions and hammertoes.  These claims were subsequently denied in a December 2009 Board decision.  The appellant then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court endorsed a January 2011 joint motion for remand and remanded the appeal for compliance with the instructions in the joint motion.  

The appellant presented testimony at a personal hearing in February 2005 at the RO before a Decision Review Officer (DRO).  In May 2009, the Board remanded the case for a videoconference hearing.  The appellant subsequently testified at a November 2009 videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these proceedings have been associated with the claims file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the need to again remand this case.

The appellant contends that she injured her back during INACDUTRA, sometime in 1996 or 1997, from an accident in which she slipped and fell on ice.  See DRO hearing transcript, February 2005; videoconference hearing transcript, November 2009.  She testified that she was treated for her injury at the 323rd Combat Support Hospital in Southfield, Michigan.  

As relating specifically to the appellant's claim, the applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA.  A service treatment record dated in May 1996 shows that the appellant was seen at the 323rd Combat Support Hospital for a ruptured disc of the L5-S1 and given orders to avoid heavy lifting and prolonged standing in cold or rainy weather.  There is, however, no indication that the appellant suffered any sort of injury, to include a slip and fall accident prior to seeking this treatment, nor is there evidence showing that the appellant was on ACDUTRA or INACDUTRA during this time.  The record reflects that most of the appellant's service records, to include inpatient records from the 323rd Combat Support Hospital, are unavailable.  VA has made efforts to request service treatment records from the U.S. Army Reserve Personnel Command in St. Louis, the Records Management Center in St. Louis, and the 323rd Combat Support Hospital in Southfield, Michigan and has been informed that the requested records could not be located.  Her service records, to the extent available, do not specify the dates of her ACDUTRA or INACDUTRA.  

The Board notes that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (38 C.F.R. § 3.203 prohibits VA from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces).  Based on the foregoing, in order to substantiate the appellant's claim of service connection for degenerative changes of the cervical and lumbar spine, the evidence must show that this disability is a result of an injury or disease during a confirmed period of ACDUTRA or INACDUTRA.  Therefore, the Board finds that additional development is required to determine the exact dates of any such service.  On remand, the RO should attempt to verify the appellant's ACDUTRA and INACDUTRA with the U.S. Army Reserve through all appropriate channels.  Among other things, the RO should contact the Defense Finance and Accounting Service (DFAS) and request records of the periods for which the appellant received pay.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the appellant has not been afforded an examination in connection with her claims.  As this case is being remanded for other matters, the Board finds it appropriate to also provide her with an examination to assess the current nature and etiology of her cervical and lumbar spine disability.  

In addition, the appellant contents that she is entitled to service connection for a disability manifested by bunions and hammertoes.  She acknowledges that she entered service with a history of foot trouble but argues that this condition was aggravated by trauma from the boots she wore during military training.  

On her June 1975 enlistment examination report, the appellant indicated that she had a history of foot trouble, which required surgery.  The examiner noted bunions and calluses with respect to both feet and of the possibility of further surgery.  As the appellant's bunions and hammertoes were noted upon entry to service, the Board finds that these conditions preexisted service.  However, as presumptive provisions for veterans do not apply to ACDUTRA or INACDUTRA, the appellant in this case is not entitled to the presumption of aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In light of the foregoing, the Board finds that a VA examination is warranted to assess the current nature of the appellant's bilateral foot disability and to determine whether her pre-existing bunions and hammertoes were aggravated during ACDUTRA and/or INACDUTRA.  See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1. Contact the Defense Finance and Accounting Service (DFAS), Defense Personnel Records Imaging System (DPRIS), and any other federal sources (e.g., unit records, personnel records, Physical Profiles, Line of Duty determinations, referrals to civilian care, reimbursement for payment of civilian care, or SF-600s Chronological Records of Care from other departments) to verify the specific dates of the appellant's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the United States Army Reserve.

All attempts to obtain this evidence must be documented in the claims file, and any records received, including negative responses, should be associated with the file.  If the RO is unable to secure these records after making reasonable attempts to do so, and determines that the records do not exist or that further efforts to obtain them would be futile, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The appellant must then be given a reasonable opportunity to respond.

2. Thereafter, the RO should schedule the appellant for appropriate VA examination(s) to assess the current nature and etiology of her cervical/lumbar spine disability and her bilateral foot disability.  The claims file must be made available to the examiner and the examiner must note in the examination report that the file was reviewed.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinion.

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether the appellant's degenerative changes of the cervical and lumbar spine are at least as likely as not (i.e., to at least a 50:50 degree of probability) etiologically related to any verified period of ACDUTRA or INACDUTRA, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  In doing so, the examiner should be mindful of the appellant's contentions that she injured her back in a slip-and-fall accident during a period of INACDUTRA in 1996 or 1997.  It should also be noted that the appellant is shown to have received treatment for a ruptured disc of the L5-S1 in May 1996.  

The examiner should also render an opinion as to whether the appellant's bilateral foot disability, as manifested by bunions and hammertoes, was at least as likely as not aggravated (i.e., underwent permanent worsening, as opposed to temporarily flare-ups) during any verified period of ACDUTRA or INACDUTRA, or whether such a relationship is unlikely.  In doing so, the examiner should be mindful that the appellant's bunions and hammertoes are shown to have existed prior to service.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to form an opinion without resorting to speculation, the examiner should so state and provide the reasons why an opinion would require speculation.

3. After completing the aforementioned actions, reviewing the additional evidence received since the issuance of the May 2008 SSOC, and conducting any other development that may be indicated by the evidence of record, the RO should readjudicate the claims.  If the benefits sought on appeal are not granted, the appellant and his attorney should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



